Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Claim(s) 1, 3-11 and 13-20 is/are pending in this office action.
Claim(s) 1 and 11 is/are amended.
No claim(s) is/are new.
Claim(s) 2 and 12 is/are cancelled.
Claim(s) 1, 3-11 and 13-20 is/are rejected. Claim(s) 2 and 12 is/are cancelled. 

Previous Rejections Withdrawn
The 35 U.S.C. 101 rejection to Claims 11-20 are is withdrawn based on applicant's amendment and remarks on pp. 6.

Response to Arguments
Applicant’s arguments, see pp. 6, filed 09-01-2020, with respect to the rejection(s) of claim(s) 1-5, 7-15 and 17-20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USPGPUB issued to Aelken (2018/0046477) in view of USPGPUB issued to Tiwari (2017/0339247).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB issued to Aelken (2018/0046477) in view of USPGPUB issued to Tiwari (2017/0339247) and Applicant Admitted Prior Art (See MPEP §2129).

Regarding claim 1, Aelken teaches a method of operating a Network Function Virtualization (NFV) Software Defined Network (SDN) to control NFV resources consumed by Virtual Network Functions (VNFs), the method comprising:
an NFV Infrastructure (NFVI) executing SDN application VNFs, (see ¶41-43, wherein SDN applications are operating on the virtualized infrastructure to implement network functions), and responsively transferring SDN Key Performance Indicators (KPIs) (see ¶73, wherein application 42 (the virtualized SDN application, see ¶59) responsively transfers KPI information);
a VNF control system processing the SDN KPIs to generate and transfer NFV control data to lighten one of the SDN VNFs (see ¶73-74, wherein the VNFM collects the KPIs detects a need to scale the VNF if there is a capacity issue detected, the VNFM sends control data to the NFVO to perform the scaling to lighten one of the VNFs); and
the NFVI lightening the one SDN VNF responsive to the NFV control data by increasing access to NFVI hardware for the one SDN VNF (see ¶74 and ¶84-85, the scaling operation identifies additional resources such as VMs and hardware capacity and allocates it to the VNF application).
Aelken teaches at APIs are used to perform control functionalities in a NF system, but is silent as to whether the SDN KPIs indicate SDN Application Programming Interface (API) calls.
Tiwari teaches a system that includes monitoring SDN applications, wherein the system additional monitor different metrics including performance measurements related to the application such as API calls and other transactions (see ¶94).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Tiwari’s suggestion of measuring and reporting metrics including API calls to improve Aelken’s KPI system.  The result of the combination would be that the measurement of API calls would be one of the many KPIs at get reported by SDN application in Aelken and it would improve Aelken because the number of API calls being performed by an SDN application is a major impact on performance and it would be useful data to help determine when scaling is needed in Aelken.
                Aelken teaches a virtualized NF system that includes an SDN and SDN applications, however Aelken does not explicitly indicate that the NF system includes SDN controller VNFs and SDN data-machine VNFs.
                Applicant admitted prior art indicates that “[a]n SDN has applications, controllers, and data machines” and shows that each of these are part of the prior art SDN systems (see instant specification ¶3-4).
                It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the SDN as taught in Aelken would include SDN applications, SDN controllers, and SDN data machines in addition to just the applications as disclosed in Aelken.  The result would made it clear that each element is part of the SDN in Aelken and each perform their role to help the SDN function as needed (see instant specification ¶3-4).

 (), the NFV SDN comprising: 
an NFV Infrastructure (NFVI) configured to execute SDN application VNFs (see ¶41-43, wherein SDN applications are operating on the virtualized infrastructure to implement network functions), SDN controller VNFs, and SDN data-machine VNFs and responsively transfer SDN Key Performance Indicators (KPIs) (see ¶73, wherein application 42 (the virtualized SDN application, see ¶59) responsively transfers KPI information); 
a VNF control system configured to process the KPIs to generate and transfer NFV control data to lighten one of the SDN VNFs (see ¶73-74, wherein the VNFM collects the KPIs detects a need to scale the VNF if there is a capacity issue detected, the VNFM sends control data to the NFVO to perform the scaling to lighten one of the VNFs); and 
the NFVI configured to lighten the one SDN VNF responsive to the NFV control data by increasing access to NFVI hardware for the one SDN VNF (see ¶74 and ¶84-85, the scaling operation identifies additional resources such as VMs and hardware capacity and allocates it to the VNF application). 
Aelken teaches at APIs are used to perform control functionalities in a NF system, but is silent as to whether the SDN KPIs indicate SDN Application Programming Interface (API) calls.
Tiwari teaches a system that includes monitoring SDN applications, wherein the system additional monitor different metrics including performance measurements related to the application such as API calls and other transactions (see ¶94).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Tiwari’s suggestion of measuring and reporting metrics including API calls to improve Aelken’s KPI system.  The result of the combination would be that the measurement of API calls would be one of the many KPIs at get reported by SDN application in Aelken and it would improve Aelken because the number of API calls being performed by an SDN application 
                Aelken teaches a virtualized NF system that includes an SDN and SDN applications, however Aelken does not explicitly indicate that the NF system includes SDN controller VNFs and SDN data-machine VNFs.
                Applicant admitted prior art indicates that “[a]n SDN has applications, controllers, and data machines” and shows that each of these are part of the prior art SDN systems (see instant specification ¶3-4).
                It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the SDN as taught in Aelken would include SDN applications, SDN controllers, and SDN data machines in addition to just the applications as disclosed in Aelken.  The result would made it clear that each element is part of the SDN in Aelken and each perform their role to help the SDN function as needed (see instant specification ¶3-4).

Regarding claim 3, Aelken teaches the method of claim 1.
Aelken teaches at APIs are used to perform control functionalities in a NF system, but is silent as to whether SDN KPIs indicate SDN Application Programming Interface (API) call counts by SDN API call type.
Tiwari teaches a system that includes monitoring SDN applications, wherein the system additional monitor different metrics including performance measurements related to the application such as API calls and other transactions (see ¶94-96).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Tiwari’s suggestion of a monitoring agent that measures and reports metrics including API calls to improve Aelken’s KPI system.  The result of the combination would be that the measurement of API calls would be one of the many KPIs at get reported by SDN application in Aelken and it would improve Aelken because the number of API calls being 
The NFV SDN of claim 13 is rejected for the same reasons set forth in the method of claim 3.

Regarding claim 4, Aelken teaches the method of claim 1 wherein the SDN KPIs indicate VNF loads (¶77 - each VM 46 in the application 42 reports its local performance measurement result obtained for a particular KPI to a KPI aggregator 70. The KPI aggregator 70 aggregates the reported measurement results such that the resulting aggregated measurement result is independent of the number of reporting VMs; ¶88 – VM load). 
The NFV SDN of claim 14 is rejected for the same reasons set forth in the method of claim 4.

Regarding claim 5, Aelken teaches the method of claim 1.
Aelken teaches at APIs are used to perform control functionalities in a NF system, but is silent as to whether the SDN KPIs indicate SDN message amounts.
Tiwari teaches a system that includes whether the SDN KPIs indicate message amounts (¶298 - software package 755 can include various features. First, the software package 755 can be configured to parse, analyze and translate SDN controller payload. The software package 755 can map SDN callouts to API calls corresponding to the appliance 720 or the MAS 722. In addition, the software package 755 can manage and provide error and exception handling. The software package 755 can include code written in Python, which runs within the SDN controller environment).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Tiwari’s suggestion of a network agent that balances work to improve performance 
The NFV SDN of claim 15 is rejected for the same reasons set forth in the method of claim 5.

Regarding claim 6, Aelken teaches the method of claim 1.
Aelken teaches at APIs are used to perform control functionalities in a NF system, but is silent as to whether the SDN KPIs indicate Flow Description Table (FDT) updates.
Tiwari teaches a system that includes wherein the SDN KPIs indicate Flow Description Table (FDT) updates (¶209 - functional and data parallelism computing schemes illustrated in FIG. 5A can be combined in any manner to generate a hybrid parallelism or distributed processing scheme that encompasses function parallelism 500, data parallelism 540, flow-based data parallelism; ¶204 - flow-based data parallelism 520, distribution of data is related to any type of flow of data, such as request/response pairings, transactions, sessions, connections or application communications; ¶214 – load balancing scheme ,[…], require that each packet engine 548A-N associated with a core 505 communicate with the other packet engines associated with cores so that the packet engines 548A-N can collectively determine where to distribute load; ¶223-225 – flow distributor).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Tiwari’s suggestion of a network agent that balances work to improve performance based on metrics to expand Aelken’s KPI system that measures CPU or memory or bandwidth, but also specifically update the FDT.  
The NFV SDN of claim 16 is rejected for the same reasons set forth in the method of claim 6.

Regarding claim 7, Aelken teaches the method of claim 1 wherein increasing access to the NFVI hardware for the one SDN VNF comprises increasing an amount of Central Processing Unit (CPU) resources consumed by the one SDN VNF (¶57 – number of allowed VMs for application is verified for the scaling magnitude calculated and resource quantity indicative of a number of VMs is added, see at least ¶56, 58-60).
The NFV SDN of claim 17 is rejected for the same reasons set forth in the method of claim 7.

Regarding claim 8, Aelken teaches the method of claim 1 wherein increasing access to the NFVI hardware for the one SDN VNF comprises increasing an amount of memory resources consumed by the one SDN VNF (¶56 – adding a number of resources is taught based on a calculated scaling magnitude triggering event that initiates the cloud management entity to add infrastructure resources, see at least ¶59-61).
The NFV SDN of claim 18 is rejected for the same reasons set forth in the method of claim 8.

Regarding claim 9, Aelken teaches the method of claim 1 wherein increasing access to the NFVI hardware for the one SDN VNF comprises increasing an amount of Input/Output (I/O) resources consumed by the one SDN VNF (¶56-63 – infrastructure resources can be added or removed based on a triggering event that signal the cloud management entity to create or generate VM based on deployment or allocation of the associated resources by taking into account an operating target for a performance indicator in the scaling magnitude calculation thus increasing or decreasing threshold values to meet the operation target, see also ¶64).
The NFV SDN of claim 19 is rejected for the same reasons set forth in the method of 

Regarding claim 10, Aelken teaches the method of claim 1 wherein the VNF control system comprises an NFV Management and Orchestration (MANO) system (¶05 - MANO). 
The NFV SDN of claim 20 is rejected for the same reasons set forth in the method of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARENCE D MCCRAY whose telephone number is (571)270-7280.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARENCE D MCCRAY/Examiner, Art Unit 2458                                                                                                                                                                                                        

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458